Citation Nr: 9912850	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for the grant of non 
service connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1965 to May 
1966.

This appeal arises from a rating decision of May 1996 from 
the North Little Rock, Arkansas, Regional Office (RO).


REMAND

In the veteran's substantive appeal, he requested a hearing 
before a member of the Board of Veterans' Appeals (Board) at 
the RO.  In response to this request, the RO scheduled him 
for a hearing before a hearing officer in September 1997.  
The veteran did not report for that hearing.  However, the 
scheduling of a hearing before a hearing officer does not 
constitute scheduling a hearing before a member of the Board.  
Therefore, this case must be returned to the RO to schedule a 
hearing before a member of the Board.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board and 
send him notification of the scheduled 
hearing.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purpose of this REMAND is to schedule a 
hearing to comply with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


